DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recites the limitation "without taking into account fuel channel openings" in lines 5 and 8 of claim 9 and lines 3 and 6 of claim 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US2004/0252986).
Ito et al discloses an electric liquid heating device for a motor vehicle comprising first and second metal conductive layers (33, 34), a polymer layer with conductive carbon (31, para. 0038) located therebetween (Figures 2, 3, 9), liquid channels extend from first to second side (Figures 2, 3, 9), liquid channels formed by a pipe (para. 0079, holes are bored in parallel), first and second layers comprise a plate with a thickness of 0.1-5.0 mm (para. 0039, Figures 2, 3, 9), first and second conductive layers and polymer layer are planar (Figures 2, 3, 9), carbon component is particle, carbon network, soot, graphite, graphene, fibers or nanotubes (para. 0038), polymer component is polyamide (para. 0100, 18a), polymer layer is in contact with at least 20% of first and second conductive layers (Figures 2, 3, 9), polymer is a PTC (par. 0049, 0050), polymer component contains carbon and is arranged between first and second conductive layers wherein liquid channels are provided for conducting liquid to be heated and channels extend from first to second side (para. 0038, Figures 2, 3, 9), polymer applied via paste (para. 0040, silver paste), openings are via molding process (para. 0037, 0038), liquid flows through channels and is heated (para. 0042, 0043, 0098, 18c), plate is a metal plate (para. 0040), plate has a thickness of between 1.0-3.0 mm (para. 0039), polymer is in contact with at least 80% of first and second side (Figures 2, 3), and liquid is water (para. 0042, 0043, 0090, 18c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al in view of EP-0172302.
Ito et al discloses all of the recited subject matter except a polymer based on polyethylene and pipe is aluminum.  EP-0172302 discloses a polymer based on polyethylene (page 6, lines 24-33).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a polyethylene polymer as disclosed by EP-0172302 in the heating device of Ito et al because, a polyethylene polymer allows for a more uniform heating and as an alternative material.  While neither Ito et al nor EP-0172302 discloses an aluminum pipe, aluminum is conventional and well known in the art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included and aluminum pipe as a matter of design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/August 12, 2022						Primary Examiner, Art Unit 3761